DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following documents may be referred to:
	D1 (US 20150182748 A1, of record)
	D2 (US 20170038834 A1, of record)
	D3 (US 2018332275 A1, of record)
	D4 (CN 107783297 A, of record)
	D5 (Optoelectronics and Photonics: Principles and Practices1, newly cited)
	D6 (US 20180074457 A1, newly cited)

Claim(s) 4, 5, 7-10, 12, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by D1.
Regarding claim 4, D1 anticipates an optical system (Figs. 8A, 9, 10A, 10B) comprising: a non-visible light source (24) configured to emit non-visible light (e.g. ¶4, ¶138, ¶173); a transparent layer (55); a plurality of outcoupling elements positioned across the transparent layer (64, 1720, 1740, 1760); and a waveguide structure (29) configured to deliver the non-visible light from the non- visible light source to the outcoupling elements, wherein the outcoupling elements are configured to outcouple the non-visible light as non-visible illumination light to illuminate an eye region (Figs. 8A, 9, 10A, 10B).
Regarding claim 5, where D1 anticipates the optical system of claim 4, and further discloses wherein a first outcoupling element in the plurality of outcoupling elements is configured to outcouple the non-visible illumination light as a first light cone having a first divergence angle (Fig. 10B, compare diverging light from 1720, 1740, and 1760), and wherein a second outcoupling element in the plurality of outcoupling elements is configured to outcouple the non-visible illumination light as a second light cone having a second divergence angle that is different than the first divergence angle (Fig. 10B, compare diverging light from 1720, 1740, and 1760).
Regarding claim 7, D1 anticipates the optical system of claim 4, and further discloses wherein a material used for the waveguide structure is transparent to visible light (¶140, ¶160, Fig. 8A, device 20 transparent to ambient scene).
Regarding claim 8, D1 anticipates the optical system of claim 4, and further discloses wherein the waveguide structure is coupled between the non-visible light source and at least a portion of the plurality of outcoupling elements (Figs. 8A-C, Fig. 9, Figs. 10A-B).
Regarding claim 9, D1 anticipates the optical system of claim 8, and further discloses wherein the waveguide structure follows an indirect curving path between the non-visible light source and the outcoupling elements (Figs. 8-10).
Regarding claim 10, D1 anticipates the optical system of claim 4, and further discloses wherein the non-visible light source includes at least one of a laser source (¶138), a superluminescent light emitting diode (S-LED), a vertical- cavity surface-emitting laser (VCSEL), or an integrated laser array.
Regarding claim 12, D1 anticipates the optical system of claim 4, and further discloses wherein at least a portion of the outcoupling elements include a backside reflector configured to outcouple the non-visible illumination light toward the eye region (Fig. 6, 64 in view of ¶150).
Regarding claim 15, D1 anticipates the optical system of claim 4, and further discloses wherein the outcoupling elements are in a field of view (FOV) of an eye of a user of the optical system (Figs. 8-10).
Regarding claim 16, D1 anticipates the optical system of claim 4, and further discloses further comprising: an input coupling structure (62) configured to receive the non-visible light from the non-visible light source and inject the non-visible light into the waveguide structure (Figs. 8-10).
Regarding claim 18, D1 anticipates the optical system of claim 4, and further discloses further comprising: an input coupler (62) configured to incouple the non-visible light emitted by the non- visible light source into the waveguide structure (Figs. 8-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3 rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, evidenced by D5.
Regarding claim 1 and 2, D1 teaches a head mounted device (20) (Figs. 8A, 9, 10A, 10B) comprising: 
a frame (22); 
a near-infrared light source (24) coupled with the frame, wherein the near-infrared light source is configured to emit near-infrared light; and 
an optical element secured to the frame, the optical element including: 
a transparent layer (55); 
a plurality of outcoupling elements (64, 1720, 1740, 1760) distributed across the transparent layer; and 
a transparent waveguide structure (waveguide and/or optical fiber 29, transparent in view of ¶140; optical fiber is considered to disclose a core and cladding, see D5, section 2.3, “cylindrical dielectric waveguide” i.e. optical fiber) configured to receive the near-infrared light from the near-infrared light source coupled with the frame (Fig. 8A), 
wherein the transparent waveguide structure is configured to deliver the near-infrared light from the near- infrared light source to the outcoupling elements (Fig. 8A), 
wherein the outcoupling elements are configured to outcouple the near-infrared light as near-infrared illumination light to illuminate an eye region with near-infrared illumination light (Fig. 8A).
D1 does not explicitly show that the near-infrared illumination light is patterned.
D2 explicitly shows use of patterned near-infrared illumination light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the patterned near-infrared illumination light of D2 to illuminate the eye of D1 for the purpose of detecting geometrical information and thereby improving the quality of the displayed image(s).
Regarding claim 3, the modified D1 teaches the head mounted device of claim 2, but does not explicitly show wherein the outcoupling elements are less than 75 microns across and unnoticeable to observers of the head mounted device.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim having been disclosed by the modified D1 as detailed above, benefit of optimizing the outcoupling elements’ dimensions include reduced device weight vis-à-vis user comfort, cost of manufacture, light efficiency, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the elements’ dimensions, thus attaining the claimed range, for the purpose of realizing the benefits of user comfort, reduced cost, and/or efficient light handling.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 4 above, further in view of D5.
Regarding claim 6, where D1 anticipates the optical system of claim 4 as above, D1 teaches that the waveguide structure is optical fiber and transparent (¶139-140, ¶172, ¶176), but does not explicitly show wherein the waveguide structure includes a transparent dielectric material to confine the non-visible light to the waveguide structure.
However, D5 teaches the basics of dielectric waveguides and optical fibers, and indicates that optical fiber is well known to be “clad” in a layer of dielectric material for the purpose of improving propagation, reducing leakage and cross talk between waveguiding fiber (Chapter 2, “Dielectric Waveguides and Optical Fibers”, in particular 2.3, “Step Index Fiber”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fiber of D1 should commonly include transparent dielectric cladding and thereby achieve a predictable propagation result.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 4 above..
Regarding claim 11, D1 anticipates the optical system of claim 4 as above, but does not explicitly show wherein at least a portion of the outcoupling elements are less than 75 microns.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim having been disclosed by the modified D1 as detailed above, benefit of optimizing the outcoupling elements’ dimensions include reduced device weight vis-à-vis user comfort, cost of manufacture, light efficiency, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the elements’ dimensions, thus attaining the claimed range, for the purpose of realizing the benefits of user comfort, reduced cost, and/or efficient light handling.
Regarding claim 17, D1 anticipates the optical system of claim 4 as above, but does not explicitly show further comprising: a second non-visible light source configured to emit second non-visible light; a second plurality of outcoupling elements positioned across the transparent layer; and a second waveguide structure configured to deliver the second non-visible light to the second plurality of outcoupling elements, the second plurality of outcoupling elements configured to outcouple the second non-visible light as the non-visible illumination light to illuminate the eye region.
However, the instant claim amounts to a duplication of features of D1. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to do so for the purpose of, e.g. addressing a different location, or a same location from a different angle.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 4 and 11 above, further in view of D6.
Regarding claim 13, D1 anticipates the optical system of claim 12 as above, but does not explicitly show wherein the backside reflector includes at least one of a metal layer or a Bragg reflector.
	D6 explicitly shows wherein the backside reflector includes at least one of a metal layer or a Bragg reflector (Fig. 1, reflection mode volume holographic Bragg grating reflector at a backside of the waveguide 115). Backside reflecting out-coupling being known from D1, Official Notice is taken that a metal layer is an equivalent reflector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized known reflectors as the backside reflector of D1 for the purpose of enhancing reflectivity and/or wavelength selectivity.
Regarding claim 14, D1 anticipates the optical system of claim 4 as above, and teaches that the outcoupling element includes a beam-shaping element (64 shown to converge the diverging beam as in Fig. 9, ¶175), but does not explicitly show wherein the outcoupling elements include an output grating and a beam-shaping element.
D6 explicitly shows an analogous near eye waveguide device wherein the outcoupling elements include an output grating (Fig. 1, reflection mode volume holographic Bragg grating reflector at a backside of the waveguide 115). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized and combined known features of D1 and D6 to attain a predictable outcoupling result.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 19, D1 teaches a near-eye optical element (Figs. 8A, 9, 10A, 10B) comprising: a transparent layer (55); an outcoupling element (64, 1720, 1740, 1760) disposed with the transparent layer (thereon, as in Figs. 8A, 9, 10A, 10B); and a transparent waveguide structure (29) configured to confine near-infrared light (e.g. ¶173) received from a near-infrared light source (24), wherein the transparent waveguide structure is configured to deliver the near-infrared light to the outcoupling element (Figs. 8A, 9, 10A, 10B), and wherein the outcoupling element is configured to outcouple the near-infrared light as near-infrared illumination light to illuminate an eye region (Figs. 8A, 9, 10A, 10B).
D1 does not explicitly show that the near-infrared illumination light is patterned.
D2 explicitly shows use of patterned near-infrared illumination light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the patterned near-infrared illumination light of D2 to illuminate the eye of D1 for the purpose of detecting geometrical information and thereby improving the quality of the displayed image(s).
Regarding claim 20, the modified D1 teaches the near-eye optical element of claim 19, but does not explicitly show wherein the outcoupling element is less than 75 microns.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim having been disclosed by the modified D1 as detailed above, benefit of optimizing the outcoupling elements’ dimensions include reduced device weight vis-à-vis user comfort, cost of manufacture, light efficiency, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the elements’ dimensions, thus attaining the claimed range, for the purpose of realizing the benefits of user comfort, reduced cost, and/or efficient light handling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 S.O. Kasap. Optoelectronics and Photonics: Principles and Practices. Prentice Hall, 2001.